In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated January 27, 1998, which denied her motion to vacate her default in appearing at conferences and providing discovery and to restore the action to the calendar.
Ordered that the order is affirmed, with costs.
Since the plaintiff failed to offer a justifiable excuse for failing to appear at conferences and abide by the court’s discovery orders, the motion to vacate her default and restore the action to the calendar was properly denied (see, CPLR 5015; see also, CPLR 3126 [3]). Mangano, P. J., Joy, Friedmann and Gold-stein, JJ., concur.